Citation Nr: 0504194	
Decision Date: 02/16/05    Archive Date: 02/24/05

DOCKET NO.  03-14 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.S. Lane, Counsel




INTRODUCTION

The veteran had recognized guerilla service and Philippine 
Army service from October 1943 to April 1945, in June 1945, 
and from January 1946 to February 1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision in which the RO 
denied service connection for PTSD.

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.

The record reflects that the veteran's spouse is currently 
pursuing a separate appeal with respect to a claim for 
medical care under the Civilian Health and Medical Program of 
VA.  This matter is currently under the jurisdiction of the 
Health Administration Center (HAS) in Denver, Colorado, and 
has not yet been certified for appeal to the Board. 



REMAND

The veteran is seeking service connection for PTSD.  He 
essentially contends that he developed PTSD as a result of 
exposure to combat during World War II.  In particular, he 
has pointed to an October 1942 incident in which he sustained 
gunshot wound injuries to the right upper extremity while 
serving as a recognized guerilla in an action against hostile 
enemy forces.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) (2004).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2004).  If there is no 
verified combat experience, or if there is a determination 
that the veteran engaged in combat but the claimed stressor 
is not related to such combat, there must be independent 
evidence to corroborate the veteran's statement as to the 
occurrence of the claimed stressor.  Doran v. Brown, 6 Vet. 
App. 283, 288-89 (1994).

The Board notes that service connection was awarded for the 
residuals of gunshot wound injuries to the right upper 
extremity in a March 1972 rating decision, which implemented 
a January 1972 Board decision.  At that time, the Army had 
advised VA that the veteran did not have recognized guerilla 
service prior to October 1943.  Thus, the gunshot wound 
injuries sustained by the veteran in October 1942 were 
actually found to have preexisted his recognized periods of 
active duty.  However, because the veteran had been treated 
for right upper extremity problems during the recognized 
periods of active duty, service connection was awarded for 
the veteran's gunshot wound residuals on the basis of 
aggravation.

In November 2004, while the case was pending at the Board, 
the veteran submitted documentation from the Department of 
the Army showing that he was awarded a Purple Heart in June 
2004 due on wounds received as a result of hostile action 
based on the documentation provided.  Included among this 
documentation was a Permanent Order showing that this award 
was based on wounds sustained during a period of service on 
October 22, 1942.  The veteran did not submit a waiver of 
initial review by the RO.  In view of these facts, the Board 
finds that additional development is warranted.

Accordingly, this case is remanded for the following actions:

1.  The RO should request the National 
Personnel Records Center to again verify 
the veteran's periods of recognized 
service during WW II in light of the 
additional evidence submitted by the 
veteran.  Copies of all documents 
associated with his award of the Purple 
Heart Medal received on November 4, 2004 
are to accompany the request.

2.  Thereafter, following any additional 
development deemed appropriate by the RO, 
the RO should readjudicate the veteran's 
claim, to include consideration of all 
evidence received since the March, 2003 
statement of the case.  If the benefit 
sought on appeal remains denied, the RO 
should provide the veteran and his 
representative a supplemental statement 
of the case and afford them the 
opportunity to respond thereto.

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



